Citation Nr: 0702166	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to March 6, 2006, and in excess of 50 percent 
thereafter, for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for PTSD and 
assigned an initial disability rating of 30 percent effective 
May 21, 2001.  Thereafter, a June 2006 rating decision 
assigned a 50 percent rating from March 6, 2006, and the 
veteran stated that he disagreed with this latter effective 
date.  Rather, he argued, he should have been assigned a 50 
percent rating from the effective date of the grant of 
service connection.  


FINDING OF FACT

Prior to March 6, 2006, the veteran's PTSD manifested to a 
degree that he had difficulty in establishing and maintaining 
effective work and social relationships with disturbances in 
mood and motivation; otherwise, the competent evidence of 
record shows that the veteran had not suffered from suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships. 


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
prior to March 6, 2006, have been met, and have not been met 
for an initial rating in excess of 50 percent.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
August 2001 and April 2005 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the latter letter provided 
information that entitlement to an increased evaluation for a 
service-connected disability required that the evidence must 
show the condition had gotten worse.  The veteran received a 
July 2006 letter in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such that he received 
notification concerning a disability rating and effective 
date.  Also, in order to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim; this 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  In this case, the 
principle underlying the "fourth element" has been 
fulfilled by the April 2005 and July 2006 letters, and 
particularly the preceding letter stated the following:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

Finally, the RO also issued a July 2006 supplemental 
statement of the case (SSOC) following all of the 
notification letters.  See Mayfield v. Nicholson, No. 02-
1077, slip. op. at 4 (U.S. Vet. App. Dec. 21, 2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains therapy notes from the Vet Center, VA 
outpatient treatment notes, and several letters addressing 
the veteran's PTSD from private practitioners.  The file also 
contains several notes by the RO that CAPRI records (beyond 
the VA treatment notes already in the file) had not shown 
additional mental health treatment.  Given the veteran's 
specific contention regarding a 50 percent rating, which is 
granted below, a remand for records would be unnecessary.  
Finally, the veteran had VA examinations in December 2001 and 
March 2006, which are thorough and sufficient for a decision.  
See 38 C.F.R. § 3.159(c)(4)(B).  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Analysis

In this case, the evidence prior to March 6, 2006, in light 
of 38 C.F.R. § 4.3, indicates that a 50 percent rating is 
warranted. 

For example, in a May 2001 letter Robert A. Shea, Ph.D., 
found that a review of the veteran's records showed frequent 
references to the fact that the veteran had been almost 
continuously employed since his service in Vietnam.  Dr. Shea 
noted, however, that a closer examination of the record 
suggested that the veteran had had frequent and multiple job 
changes often brought about by employment and supervisory 
difficulties.  The letter also found that the veteran 
exhibited some restriction in range of affect and attachment.  
Moreover, the veteran had ongoing sleep disturbance problems, 
irritability, anger, hypervigilance, and exaggerated startle 
response.  Dr. Shea found that the duration of disturbance 
had been going on for a considerable period of time, and that 
the disturbance caused clinically significant stress at some 
level.  

Furthermore, a November 2001 letter from the Director (M.D.) 
of the Missoula VA Outpatient Clinic, stated that the veteran 
had been an employee there for the past four years.  The 
veteran's overall condition had worsened over the years.  
Though the veteran had been able to continue employment, it 
was apparent to the Director that his work performance had 
begun to suffer and it was increasingly difficulty to treat 
the veteran's PTSD symptoms.  A November 2001 therapy note 
from the Vet Center contained the veteran's comment that he 
was not sure if he could keep working, and that he had plans 
to stop and get a place out and away from everyone.

A December 2001 letter from Jake Stephens, LCSW, noted that 
the veteran reported a continuing history of sleep 
disruption, irritability, and hypervigilance.  The letter 
stated that the veteran's work life had always been tenuous 
because of his anger level and his willingness to express his 
displeasure to fellow workers, bosses, or to customers.  

At a December 2001 VA examination, the examiner rendered a 
Global Assessment of Functioning (GAF) score of 65 to 70, and 
noted that while the veteran had significant symptoms of PTSD 
he had a fairly lengthy work history.  It appeared that the 
veteran had had some difficulty with authority figures in the 
past, but his work history had been fairly continuous.  While 
the veteran described some difficulties with intimate 
relationships, he was able to present well socially was able 
to interact with others on at least a brief and superficial 
basis.  

A June 2003 therapy note from the Vet Center contained the 
veteran's statement that the VA Clinic Director had not 
thought that the veteran could manage his job that much 
longer.  The veteran was not able to identify why he had a 
history of building up to a point in a job and then having to 
leave.  In September 2002, the veteran reported that he had 
really been having a hard time with one of the physicians at 
his job.  In July 2003, the veteran stated that he was 
leaving his job because he was unable to handle the new 
scheduling with additional physicians; the assessment found 
increased arousal symptoms, lack of concentration, anger, 
frustration, and feeling agitated.  In September 2003, the 
veteran found that job stress had created a breaking point 
with new doctors on board and added demands for scheduling, 
thus he had to make a decision about early retirement.  In 
April 2004, an assessment found that the veteran had elevated 
levels of arousal symptoms and the irritability and lack of 
concentration was making functioning at a higher level 
seemingly impossible.  The veteran felt helpless and fearful 
that he would be singled out and blamed if he missed someone 
who needed to be scheduled.  By October 2004, the veteran was 
convinced that his job-related stress would cause a heart 
attack.  In May 2005, the veteran continued to report 
elevated arousal symptoms and significant distress at work 
due to tension between himself and a doctor.  

The preceding evidence shows disturbances of motivation and 
mood and continued difficulty in establishing and maintaining 
effective work and social relationships.  Additionally, the 
veteran expressed some difficulty in understanding 
increasingly complex commands.  As such, based on all the 
evidence of record that bears on occupational and social 
impairment, see 38 C.F.R. § 4.126(a), it is apparent the 
veteran's overall disability picture prior to March 6, 2006, 
more closely approximates a 50 percent rating.

The criteria for a 70 percent rating, however, have not been 
endorsed.  That is, the veteran has not suffered from 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

For example, an October 2001 VA treatment note indicated no 
suicidal ideation.  Neither the May 2001 letter from Dr. Shea 
or December 2001 letter from Jake Stephens, LSCW, mentioned 
suicidal ideation, obsessional rituals, illogical speech, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance.  

At a December 2001 VA examination, the examiner observed that 
the veteran was polite, courteous, had no unusual behaviors 
and grooming was excellent.  The veteran related that he had 
been married for 34 years, and noted some marital problems.  
He also reported that he could get along well with people on 
a superficial basis, but had no close friends currently 
(though he had had close friends in the past).  A mental 
status examination was unremarkable in that the veteran's 
voice was normal in tone and pace, and psychomotor activity 
was within normal limits.  Also, the veteran displayed no 
indications of a thought disorder.  

Vet Center records, as illustrated above, primarily focused 
on the veteran's employment issues and other symptoms of PTSD 
like nightmares and irritability rather than the panoply of 
symptoms found in the criteria for a 70 percent rating.

At his March 2006 VA examination, the veteran had no unusual 
behaviors or mannerisms.  The examiner observed that the 
veteran spoke in complete sentences and his speech was easily 
understood; also, grooming and hygiene were satisfactory.  
The veteran's spouse indicated that the veteran would bring 
stress home and would be become extremely irritable and 
isolate at home.  

The examiner referred to a number of symptoms suggestive of 
fairly significant PTSD such as nightmares, night sweats, 
avoidance of sleep, hypervigilance, avoidance of reminders of 
traumas, survivor guilt, emotional numbing, and difficulty in 
getting close to his sons.  The veteran participated in his 
church but only in small groups. A mental status assessment 
showed logical and goal directed thinking, and normal 
psychomotor activity.  The examiner noted fairly significant 
anxiety and frequent irritability.  The assigned GAF was 55.  

Notably, the preceding had not identified a number of 
symptomatological manifestations found in the criteria for a 
70 percent rating, and nor has the veteran alleged that he 
has suffered from this specific range of symptoms.  
Additionally, though this latter examination report noted the 
veteran's employment struggles over the years (as described 
above in this decision), the veteran has, in effect, been 
able to adapt to a worklike setting as shown by his 
continuous employment over the years.  Also, he has not 
evidenced an inability to establish and maintain effective 
relationships-though apparently with difficulties, the 
veteran has, in fact, maintained a longstanding marriage.  
Also, he has been able to maintain some amount of contact 
with others in that he participated in a small church group, 
and continued to interact with his children.

Given the state of the evidence at this time, in relation to 
the regulation that the Board must apply, a higher rating of 
70 percent is not appropriate.  The veteran's PTSD has not 
manifested to the degree of severity as must be shown 
according to the various symptoms set out in Diagnostic Code 
9411.  



ORDER

An initial rating of 50 percent prior to March 6, 2006, for 
PTSD is granted.

An initial rating in excess of 50 percent from March 6, 2006, 
for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


